—In an action to recover damages for breach of contract, the plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated November 23, 1999, which reversed an order of the City Court of the City of White Plains (Brotmann, J.), dated April 9, 1999, denied the plaintiff’s cross motion for summary judgment, and remitted the matter to the City Court for further proceedings.
Ordered that the order of the Appellate Term is affirmed, with costs.
The plaintiff court reporter was not fully paid for the services she rendered, and contends that the defendant law firm which requested her services is liable for the outstanding fees owed to her. However, it is well settled that an attorney is only an agent for his or her client, and thus is not responsible for the court reporter’s fee, unless the attorney assumed that responsibility (see, Bonynge v Field, 81 NY 159; see also, Matter of May, 27 NY2d 529). Because an issue of fact exists as to whether the defendant assumed the responsibility to pay the plaintiff for her services, the Appellate Term correctly reversed the order of the City Court and denied the plaintiff’s cross motion for summary judgment. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.